



AGREEMENT


This Purchase Agreement (this “Agreement”) is made by and between Arch
Management Services Inc. (the “Buyer”) and Gallant Energy International Limited
(the “Seller”) as of September 1, 2006.
This Agreement sets forth the terms and conditions upon which the Seller is
conveying to the Buyer its full and complete 90% interest including all tangible
and intangible assets and rights in the joint venture agreement it formed with
certain Chinese entities that provides for the development of plant facilities
for and the manufacture of fuel ethanol in the People’s Republic of China
(hereinafter the “Assets”), in exchange for five million (5,000,000) shares of
the common stock of the Buyer, restricted as described below in Section 3.04,
each share having a par value of US $.01. Such shares (the “Shares”) shall
represent 32.98% of the issued and outstanding shares of common stock of Buyer
after the Closing, as hereinafter defined.
In consideration of the mutual covenants, conditions and warranties contained
herein, the parties hereby agree as follows:


I. SALES OF THE ASSETS AND ASSIGNMENT OF DEBT
1.01  Assets being Sold. Subject to the terms and conditions of this Agreement,
the Seller is selling, assigning, and delivering the Assets, which are listed in
Schedule 1.01A, to the Buyer at the closing provided for in Section 1.03 hereof
(the "Closing"), free and clear of all liens, charges, claims, or encumbrances
of whatsoever nature, other than as described herein.
1.02  Consideration. At the Closing, the Seller is transferring to the Buyer all
right, title and interest in and to the Assets.
1.03  Closing. The Closing of the transactions contemplated by this Agreement
will take place prior to September 15, 2006.



 
 

--------------------------------------------------------------------------------

 



II. REPRESENTATIONS AND WARRANTIES BY THE BUYER.
 
The Buyer hereby represents and warrants as follows:
2.01  Organization, Capitalization, etc.
(a) Buyer is a corporation duly organized, validly existing, and in good
standing under the laws of Nevada, and is qualified in no other state.
(b)  The authorized capital stock of Buyer consists of 100,000,000 shares of
common stock of which 10,162,750 are validly issued and outstanding, fully paid
and non-assessable.
(c)   Buyer has the corporate power and authority to carry on its business as
presently conducted.
2.02 No Violation. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will constitute a violation
or default under any term or provision of the Certificate of Incorporation or
Bylaws of Buyer, or of any contract, commitment, indenture, other agreement or
restriction of any kind or character to which Buyer is a party or by which Buyer
is bound.
2.03 Tax Returns. Buyer has duly filed all tax reports and returns required to
be filed by it and has fully paid all taxes and other charges claimed to be due
from it by federal, state, or local taxing authorities (including without
limitation those due in respect of its properties, income, franchises, licenses,
sales, and payrolls); there are no liens upon any of Buyer's property or assets;
there are not now any pending questions relating to, or claims asserted for,
taxes or assessments asserted against Buyer.
  2.04 Undisclosed Liabilities. Except to the extent reflected or reserved
against in its, balance sheet, Buyer as of that date and as of the date hereof,
has no liabilities or obligations of any nature, where absolute, accrued,
contingent, or otherwise and whether due or to become due. Further, the Buyer
does not know or have any reasonable grounds to know of any basis for the
assertion against Buyer of any liability or obligation, as of, of any nature or
in any amount not fully reflected or reserved against in the balance sheets.
2.05 Absence of Certain Changes. Other than as disclosed in its most recent
Form10-KSB for the period ending November 30th, 2005 and Form 10-QSB for the
period ending May 31, 2006, Buyer has not:
 
 
2

--------------------------------------------------------------------------------

 
(a) Suffered any material adverse change in financial condition, assets,
liabilities, business, or prospects;
(b) Incurred any obligation or liability (whether absolute, accrued, contingent,
or otherwise) other than in the ordinary course of business and consistent with
past practice;
(c) Permitted or allowed any of its assets, tangible or intangible, to be
mortgaged, pledged, or subjected to any liens or encumbrances;
(d) Written down the value of any inventory or written-off as uncollectible any
notes or accounts receivable or any portion thereof, except for write-offs of
such items in the ordinary course of business and at a rate no greater than
during the fiscal year ended;
(e) Cancelled any other debts or claims or waived any rights of substantial
value, or sold or transferred any of its assets or properties, tangible or
intangible, other than sales of inventory or merchandise made in the ordinary
course of business and consistent with past practice; and
(f) Declared, paid, or set aside for payment to its stockholders any dividend or
other distribution in respect of its capital stock or redeemed or purchased or
otherwise acquired any of its capital stock or any options relating thereto or
agreed to take any such action.
2.06 Litigation. There are no actions, proceedings, or investigations pending
or, to the knowledge of Buyer, threatened against Buyer, and Buyer does not know
or have any reason to know of any basis for any such action, proceeding, or
investigation. There is no event or condition of any kind or character
pertaining to the business, assets, or prospects of Buyer that may materially
and adversely affect such business, assets or prospects.
2.07 Disclosure. The Buyer has disclosed to the Seller all facts material to the
assets, prospects, and business of it. No representation or warranty by the
Buyer contained in this Agreement, and no statement contained in any instrument,
list, certificate, or writing furnished to the Seller pursuant to the provisions
hereof or in connection with the transaction contemplated hereby, contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein not misleading or
necessary in order to provide a prospective purchaser of the business of Buyer
with proper information as to Buyer and its affairs.
 
 
3

--------------------------------------------------------------------------------

 
2.08 SEC Filing. Buyer has filed all reports required to be filed with the
United States Securities and Exchange Commission (hereinafter the “SEC”). The
Seller acknowledges receipt of copies of all filings made with the SEC and
further acknowledges that all reports have been filed. In the event any
amendments must be filed to said reports as a result of this agreement and
issuance of Shares by the Buyer to the Seller, the Seller agrees to assume and
pay all costs and expenses incurred in connection therewith, including but not
limited to legal and accounting fees, and file the same. 


III. REPRESENTATIONS AND WARRANTIES BY THE SELLER.
 
The Seller hereby represents and warrants as follows:
3.01 Organization, etc. The Seller is a corporation duly organized, validly
existing, and in good standing under the laws of Canada.
3.02 Authority. The execution and delivery of this Agreement by the Seller and
the consummation by the Seller of the transactions contemplated hereby have been
duly authorized and approved by Seller.
3.03 No Violation.  Neither the execution nor the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will constitute a
violation or default under any term or provision of the certificate of
incorporation or Bylaws of the Seller, or of any contact, commitment, indenture,
or other agreement or restriction of any kind or character to which the Seller
is a party or by which the Seller is bound.
3.04 Representations Regarding the payment in Shares.
(a) The Shares issued for herein may not be transferred, encumbered, sold,
hypothecated, or otherwise disposed of to any person, without the express prior
written consent of Buyer and the prior opinion of counsel for Buyer that such
disposition will not violate federal and/or state securities acts. Disposition
shall include, but is not limited to acts of selling, assigning, transferring,
pledging, encumbering, hypothecating, and any form of conveying, whether
voluntary or not;
(b) To the extent that any federal, and/or state securities laws shall require,
the Seller hereby agrees that any Shares acquired pursuant to this Agreement
shall be without preference as to assets;
 
 
4

--------------------------------------------------------------------------------

 
(c) The Seller acknowledges that the Shares have not been registered under the
Securities Act or any state securities laws and that their transfer and sale is
restricted. The Seller further agrees that the certificate evidencing the Shares
he acquires pursuant to this Agreement will have the following legend placed
thereon:
 
THE SECURITY OR SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD TO ANY PERSON EXCEPT AS
SET FORTH IN THE FOLLOWING SENTENCE.  THE HOLDER HEREOF AGREES THAT:  (1) IT
WILL NOT RESELL OR OTHERWISE TRANSFER THE SHARES EVIDENCED HEREBY EXCEPT (A) IN
AN OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S OR
(B) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR ANOTHER THEN AVAILABLE EXEMPTION UNDER THE
SECURITIES ACT AND STATE SECURITIES LAWS OR, (C) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE LAWS, OR
(D) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT (AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH
TRANSFER); (2) PRIOR TO ANY SUCH TRANSFER, IT WILL FURNISH TO ARCH MANAGEMENT
SERVICES INC. OR THE TRANSFER AGENT FOR THE COMMON STOCK SUCH CERTIFICATIONS,
LEGAL OPINIONS, OR OTHER INFORMATION AS ARCH MANAGEMENT SERVICES INC. OR SUCH
TRANSFER AGENT MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING
MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR STATE SECURITIES LAWS; AND
(3) IT WILL DELIVER TO EACH PERSON TO WHOM THE COMMON STOCK EVIDENCED HEREBY IS
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  FURTHERMORE,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES EVIDENCED HEREBY MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.
 


(d) Buyer is under no obligation to register or seek an exemption under any
federal and/or state securities acts for any stock of Buyer or to cause or
permit such stock to be transferred in the absence of any such registration or
exemption and that the Seller herein must hold such stock indefinitely unless
such stock is subsequently registered under any federal and/or state securities
acts or an exemption from registration is available; and
(e) The Seller has had the opportunity to ask questions to the Buyer and has
received additional information from Buyer to the extent that Buyer possessed
such information, or could acquire it without unreasonable effort or expense
necessary to evaluate the merits and risks of any investment in Buyer. Further,
the Buyer has delivered to Seller and Seller acknowledges receipt of the
following: (1) All material books and records of Buyer; (2) all material
contracts and documents relating to the proposed transactions; (3) all financial
statements of the Buyer; and (4) an opportunity to question the Buyer and the
appropriate executive officers.
3.05  Title to Assets. Seller warrants that it is the sole owner and holds the
rights in the Joint Venture agreement and the property is free and clear of any
and all claims, security interests and encumbrances of third parties. In the
event that anyone claims title to or any interest in said asset and debt, Seller
agrees to defend any action or claim so instituted by such third parties at its
own expense.


 
5

--------------------------------------------------------------------------------

 
IV. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.
4.01 Survival of Representations. All representations, warranties, and
agreements made by any party in this Agreement or pursuant hereto shall survive
the execution and delivery hereof and any investigation at any time made by or
on behalf of any party.
4.02 Indemnification. The parties agree to indemnify each other and hold each
other harmless from and in respect of any assessment, loss, damage, liability,
cost, and expense (including without limitation interest, penalties, and
reasonable attorneys' fees) in excess of $1,000 in the aggregate, imposed upon
or incurred by the non-breaching party or any subsidiary of the non-breaching
party resulting from a breach of any agreement, representation, or warranty of
the breaching party. Assertion by the non-breaching party of its right to
indemnification under this Section 4.02 shall not preclude the assertion by the
non-breaching party of any other rights or the seeking of any other remedies
against the breaching party, it being acknowledged that each party has all
remedies available under applicable law.


V. MISCELLANEOUS.
5.01 Expenses. All fees and expenses incurred by the Seller in connection with
the transactions contemplated by this Agreement shall be borne by the Seller and
all fees and expenses incurred by the Buyer in connection with the transactions
contemplated by this Agreement shall be borne by the Buyer.
5.02 Further Assurances. From time to time, at a party's request and without
further consideration, the other party, will execute and transfer such documents
and will take such action as the party may reasonably request in order to
effectively consummate the transactions herein contemplated.
5.03 Parties in Interest. All the terms and provisions of this Agreement shall
be binding upon, shall inure to the benefit of, and shall be enforceable by the
prospective heirs, beneficiaries, representatives, successors, and assigns of
the parties hereto.
5.04 Prior Agreements; Amendments. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.
 
 
6

--------------------------------------------------------------------------------

 
5.05 Headings. The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretations of this Agreement.
5.06 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws applicable in the State of New York without
regard to its rules concerning conflict-of-laws. The venue of any action brought
under this Agreement will be in any state or federal court located in the State
of New York.
5.07 Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered or
mailed (registered or certified mail, postage prepaid, return receipt requested)
as follows:


If to the Seller:


Hovington Pellerin
485 McGill, Suite 800
Montreal (Quebec)
H2Y 2H4
Canada
Attn: Claude Pellerin, Esq.


If to the Buyer:


6600, Trans-Canada
Bureau 519
Pointe-Claire (Québec)
H9R 4S2
Canada
Attn: James Pak Leung Chiu


5.08  Effect. In the event any portion of this Agreement is deemed to be null
and void under any state or federal law, all other portions and provisions not
deemed void or voidable shall be given full force and effect.
5.09 Time. Time is expressly made of the essence of this Agreement.
5.10 Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Seller and the Buyer, on the date first above written.
 
BUYER:
 
Arch Management Services Inc.




By:  /s/ James Pak Chiu Leung 
Name: James Pak Chiu Leung 
Title: President and CEO 




SELLER:


Gallant Energy International Limited




By: /s/ Gaetan Leonard 
Name: Gaétan Léonard 
Title: Secretary 
 
 
8

--------------------------------------------------------------------------------

 


Schedule 1.01A


JOINT VENTURE AGREEMENT











